Case 1:20-cv-03669-NLH-KMW Document 18 Filed 12/04/20 Page 1 of 1 PageID: 955



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY



    NINA SINGH RADCLIFF,                  Civil Action No. 20-3669

                   Plaintiff,
                                          ORDER
          v.

    KRISTEN RADCLIFF, et al.,

                   Defendants.


      For the reasons expressed in the Court’s Opinion filed

today,

      ITS IS on this 4th day of December 2020,

      ORDERED that Defendant Kristen Radcliff’s Motion to Dismiss

the complaint [ECF No. 7] and Defendants Richard C. Klein and

Cooper Levenson P.A.’s Motion to Dismiss [ECF No. 6] be, and the

same hereby are, GRANTED with respect to the Computer Fraud and

Abuse Act claim; and it is further

      ORDERED the Court will decline to exercise supplemental

jurisdiction over the remaining state law claims.




Date: December 4, 2020                   s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.
